Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 81, 82, and 86-91, 93-96, and 98-106 are pending. 
Claims 96 and 98-101 are withdrawn.
Claims 81, 82, and 86-91, 93-95, and 102-106 are for examination.
Applicants’ argument submitted on 4/05/2022 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

35 USC 102 rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  81, 82, and 86-91, 93-95, and 102-106 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US  Pat 11279916.
‘916 discloses variants of a nicotine degrading enzyme (SEQ ID NO:1) that is identical to the unmodified nicotine degrading enzyme of SEQ ID NO:1 of the instant application.  One variant is a nicotine degrading enzyme variant having the amino acid sequence of SEQ ID NO:2, wherein SEQ ID NO:2 of ‘916 has 98% sequence identity to SEQ ID NO:1 of the instant application and has a F355V .
.
Conclusion
Claims 81, 82, and 86-91, 93-96, and 98-106 are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652